Citation Nr: 9912157	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's previously denied claim for service connection for 
bilateral hearing loss.  The veteran filed a timely appeal to 
this adverse determination.

When this matter was previously before the Board in January 
1996, and again in September 1997, it was remanded to the RO 
for further development, which has been accomplished.  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In a November 1955 rating decision, the RO originally 
denied service connection for bilateral hearing loss, 
described at that time as "conductive deafness."

3.  The veteran was notified of this denial in November 1955, 
but did not file a timely appeal.

4.  The evidence received since the time of the RO's November 
1955 rating decision is sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim.

5.  The veteran's current bilateral hearing loss was not 
incurred in service and is not etiologically related to a 
service-connected disorder. 


CONCLUSIONS OF LAW

1.  The November 1955 rating decision which denied the 
veteran's claim for service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).

2.  Evidence received since the RO denied the veteran's claim 
for service connection for bilateral hearing loss in November 
1955 is new and material, and the claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The veteran's claim for service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

In a November 1955 rating decision, the RO initially denied 
the veteran's claim for service connection for bilateral 
hearing loss, then termed "conductive deafness," on the 
basis that while the evidence showed a diagnosis of 
conductive deafness on a VA examination in October 1955, the 
evidence did not show that this disorder was medically 
related to a disease or injury incurred in service a decade 
earlier.  

Evidence considered in November 1955 included the veteran's 
service medical records, which were negative for any reported 
complaint or diagnosis of, or treatment for, hearing loss.

Also considered were the following:  the report of a VA 
examination conducted in August 1946; treatment records from 
O.C. Braun, M.D., dated in October 1950; a VA outpatient 
treatment note dated in October 1950; a treatment record from 
Itasca Clinic dated in October 1950; the report of a VA 
examination conducted in April 1951; and treatment records 
from Dr. Braun dated in October 1951.  None of these records 
showed any evidence of hearing loss.  On the contrary, 
several of these records noted that the veteran's hearing was 
normal. 

Finally, the RO also considered the report of a VA 
examination conducted in October 1955.  Following an 
audiometric examination, the examiner diagnosed conductive 
deafness.  No opinion regarding the etiology of this disorder 
was rendered.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in November 1955.  
However, no appeal was filed within one year of notification 
of the November 1955 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet.App., 251, 253 
(1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1998) (hereinafter, the "Court"), has recently 
articulated a three-step process which must be followed in 
addressing attempts to reopen a previously denied claim.  
First, the Board must determine whether the evidence added to 
the record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) 
(summarizing the criteria established by Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet.App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final November 1955 
decision includes numerous VA examination reports and 
outpatient treatment notes, which indicate diagnoses of 
bilateral moderate to severe sensorineural hearing loss 
beginning in November 1981.  These records also confirm the 
veteran's need to use hearing aids in both ears.  No opinions 
regarding the etiology of this hearing loss were provided.

In June 1994, the veteran testified at a hearing held before 
an RO hearing officer.  At that time, he testified that he 
believed that his hearing loss resulted from his otitis 
externa.  He stated that his hearing gradually became worse 
over the years, beginning with his frequent ear infections.  
He stated that although a physician had related his hearing 
loss to his otitis externa in 1951, this physician had passed 
away.  However, the veteran was afforded a 30-day period in 
which to submit any evidence he could get from this source.  
No new medical evidence was subsequently submitted by the 
veteran.

In January 1996, the Board remanded the veteran's claim for 
further development.  Specifically, the Board instructed the 
RO to, among other things, schedule the veteran for 
audiological and ENT examinations to ascertain the nature, 
severity, and etiology of his hearing loss, and, more 
specifically, to determine whether it was related to the 
veteran's malaria and external otitis which the veteran 
incurred while serving in combat during World War II.

Therefore, in March 1996 the veteran underwent new VA 
examinations.  Following audiological and ENT examinations, 
the examiner diagnosed moderate/severe sensorineural hearing 
loss with mildly impaired speech recognition in both ears.  
However, no opinion regarding etiology was provided as 
requested by the RO.

Therefore, the Chief of the Otolaryngology Section of the 
Minneapolis VA Medical Center (VAMC) submitted a separate 
memorandum, dated in November 1996, which addressed the issue 
of etiology.  This physician stated that the veteran's 
hearing loss could not be attributed to his malaria or 
external otitis.  He supported his conclusion with the 
following reasoning:


The rationale for this opinion is based 
on an audiogram obtained on October 5, 
1955 (after his combat service) showing 
essentially normal hearing (air 
conduction in the left ear of 25 db at 
500 Hz, 20 db at 1000 Hz and 20 db at 
2000 Hz; and in the right ear of 20 db at 
500 Hz, 15 db at 1000 Hz and 5 db at 2000 
Hz).  Interpretation of this audiogram by 
the examiner at that time as showing 
"conductive deafness" was incorrect.  
He had no conductive deafness.

The examiner then concluded that "[b]ased on the above 
hearing test, I can determine that it is more likely than not 
that [the veteran's] sensorineural hearing loss is not 
related to acoustic trauma, malaria or external otitis 
incurred during combat service."

In September 1997, the Board again remanded the veteran's 
claim to the RO for further development.  Specifically, the 
RO was instructed to schedule the veteran for VA examinations 
to determine the nature and etiology of his bilateral hearing 
loss.  The examiner was requested to offer an opinion as to 
whether it was at least as likely as not that any existing 
hearing loss was caused or aggravated by acoustic trauma or 
any other incident of the veteran's service, to include 
malaria and service-connected external otitis.  The examiner 
was also asked to take into account the VA examiner's opinion 
from November 1981, which found that the veteran's tympanic 
membranes were thickened and scarred, as well as the 
possibility that the veteran's external otitis had caused 
hearing loss subsequent to his October 1955 audiometric 
examination.

Therefore, the veteran underwent audiological examinations in 
November 1997 and again in January 1998, both of which 
confirmed the presence of bilateral moderate to profound 
sensorineural hearing loss.  

Following the November 1997 examination, the Chief of the 
VA's Audiology Clinic opined that the examiner who rendered 
the November 1996 opinion was correct in his interpretation 
of the 1955 audiogram when he stated that the examiner who 
performed that test falsely stated that the results showed 
conductive deafness.  The VA Chief of Audiology stated that 
he agreed that there was no audiometric evidence of any 
conductive hearing loss on the 1955 examination.

Following the January 1998 examination, two medical opinions 
were submitted.  The first opinion, dated in January 1998, 
was rendered by the examiner who performed the January 1998 
audiological examination.  In his opinion, he noted that the 
veteran clearly had bilateral sensorineural hearing loss, and 
that a number of factors were involved in this.  He stated 
that this "could be due to his acoustic trauma which he 
suffered when he was in the military, and noted further that 
"he can develop some hearing loss as a result from [sic] 
middle ear infection but without a clear history or 
documentation, it is hard to say this is from otitis externa 
or middle ear infection."  He also noted that there were no 
reported cases of malaria causing hearing loss, but that the 
medication used to treat it could cause tinnitus and some 
damage to air cells.  In summation, the examiner stated that 
"[i]t is not clear but anyhow, he does have significant 
sensory hearing loss."

Also of record is a February 1998 opinion from the examiner 
who rendered the original November 1996 medical opinion.  
This physician stated that he had indeed reviewed the 
veteran's medical records in detail at the time of his 
November 1996 opinion, and had again reviewed it for his 
current opinion.  This examiner referenced an earlier 
November 1981 examination report, which found that both ear 
canals and tympanic membranes were normal, but that they 
showed thickening and scarring probably resulting from 
repeated previous infections.  The examiner then explained 
that the veteran's external otitis or any other significant 
changes in the ear drum such as thickening and scarring would 
result in conductive hearing loss, but that no conductive 
hearing loss was found on the November 1981 audiometric 
examination.  Furthermore, he noted that the veteran had been 
diagnosed with sensorineural hearing loss, which meant that 
there was damage to his inner ear and not his middle ear.  
Since upon discharge in 1955 the veteran had a normal 
audiogram showing normal hearing without evidence of 
conductive or sensorineural deafness, he stated that "it is 
my conclusion that the conductive deafness has occurred later 
over a period of years and is most likely related to [the] 
natural aging process."  He further noted that there was no 
evidence in the veteran's medical records to indicate that he 
sustained sensorineural hearing loss as a result of exposure 
to noise or malaria during his service, and that the normal 
hearing test on discharge attested to that fact.  He also 
stated that while external otitis could result in conductive 
hearing loss, the veteran's hearing loss was sensorineural, 
and that since the veteran had never had conductive hearing 
loss, it was not likely that his chronic external otitis 
contributed to his deafness in any way.  This examiner summed 
up his opinion by stating definitively that "[i]n 
conclusion, the patient's sensorineural hearing loss is not 
related to acoustic trauma, malaria or external otitis 
incurred during combat service."

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
bilateral hearing loss is reopened.

The Board further finds that the veteran's claim is plausible 
or capable of substantiation and is thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Therefore, the Board's analysis must turn to the merits of 
the veteran's claim.  In this regard, the Board observes that 
three medical opinions have been rendered regarding the 
etiology of the veteran's current bilateral sensorineural 
hearing loss.  The first and third opinions, rendered by the 
same examiner in November 1996 and in February 1998, 
indicated that the veteran's hearing loss was not related to 
service or to a service-connected disorder.  The second 
opinion, rendered in January 1998, noted that "a number of 
factors" were involved in the veteran's hearing loss, and 
discussed his claimed inservice acoustic trauma and the 
medication used to treat his malaria as among the possible 
causes.

The Board finds that the February 1998 VA examiner's opinion 
is more probative and persuasive than the statement by the 
examiner in January 1998 for several reasons.  First, the 
February 1998 examiner stated definitively and unequivocally 
that, based on his review of the record, including extensive 
audiometric testing of the veteran, "the patient's 
sensorineural hearing loss is not related to acoustic trauma, 
malaria or external otitis incurred during combat service."  
By contrast, the Board notes that the examiner who rendered 
the January 1998 opinion stated merely that there was a 
possible relationship, noting that his hearing loss "could 
be" due to acoustic trauma, "can" be a result of a middle 
ear infection, and that the medication used to treat malaria 
"can cause" some tinnitus and damage to air cells.  He 
concluded by stating that the cause was "not clear."  This 
distinction is crucial, as the Court has held that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet.App. 237, 241 (1993), citing Sklar v. Brown, 5 Vet.App. 
140, 145-46 (1993), Kates v. Brown, 5 Vet.App. 93, 95 (1993), 
and Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); see 
also Dyess v. Derwinski, 1 Vet.App. 448, 453-54 (1991).  In 
any case, the Board finds that the definite, unequivocal 
February 1998 opinion is more persuasive than the 
speculative, uncertain January 1998 opinion.

Second, the VA examiner who rendered the February 1998 
opinion specifically noted that he had formed his opinion 
after "review[ing] the patient's medical records in 
detail," including his service medical records and the 
opinions and statements of previous VA examiners.  By 
contrast, the examiner who rendered the January 1998 opinion 
did not state that he had reviewed any prior medical evidence 
and, in fact, appears to have based his opinion solely on the 
veteran's own complaints and reported history.

Third, the examiner who rendered the February 1998 opinion 
supported his opinion with citations to specific, concrete 
evidence in the veteran's claims file, as well as supporting 
medical facts.  For example, he spoke in some detail about 
the results of the October 1955 audiometric examination 
results, as well as the significance of the finding of 
thickening and scarring in the November 1981 note.  He also 
explained why the veteran's sensorineural hearing loss could 
not be caused by otitis externa, noting that otitis externa 
can only cause conductive hearing loss.  He further 
emphasized that the October 1955 diagnosis of conductive 
hearing loss was in error, as he stated in his previous 
opinion, and as confirmed by the opinion from the Chief of 
the VA Audiology Clinic in November 1997.  Finally, he noted 
that this evidence all pointed to the conclusion that the 
veteran's hearing loss was most likely related to the natural 
aging process.  By contrast, the examiner who rendered the 
January 1998 opinion did not cite to any supporting evidence 
and, as noted above, did not indicate that he had even 
reviewed the evidence contained in the veteran's claims file.

Finally, the Board notes that the examiner who rendered the 
November 1996 and February 1998 opinions is the Chief of 
Otolaryngology at the VAMC, and, as such, can be expected to 
have special expertise in the cause and treatment of diseases 
pertaining to, among other things, the ears.  While certainly 
not dispositive, this fact also weighs in favor of according 
his opinion more weight than the opinion of the January 1998 
examiner.

Therefore, after a careful review of the record and weighing 
of the evidence, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).








ORDER

Service connection for bilateral hearing loss is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

